The opinion of the court was delivered by
Lowrxe, J.
The court left to the jury the question of the fraudulency of the conveyance of Notestein to Mrs. Smith, in the very terms of the fourth point put by his counsel, and they found the fact against her. . We therefore assume this fact as settled, in considering the other points.
The conveyance is good as against Notestein and his heirs, and bad only as against creditors. His heirs have and can have no interest in the process by which the creditors seek to recover it or its value from the fraudulent vendee, and therefore they were not necessary parties to the suit against the vendor’s administrators, so far as it could be used to reach this land. The record of the judgment, and the sheriff’s sale and deed made under it, were *97therefore competent evidence. And the competency of the deed is not affected by the fact that it was not acknowledged until the next day after this suit was brought, for the sale was before. The tenant cannot be treated as an intruder, where the true owner comes in and defends his possession.
Judgment affirmed, and record remitted.